DETAILED ACTION
This action is pursuant to the claims filed on February 8, 2021. Currently claims 1-20 are pending with claims 1, 14-15, and 18 are amended. Below follows a complete final action on the merits of claims 1-20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1: 58; Fig. 2A: 61.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bisch et al (US Patent No.: 5,997,528) in view of Nekich et al (US PGPUB: 2008/0255504). 
Regarding independent claim 1, Bisch discloses a physiological data acquisition system (Figs. 1-12: system 1) comprising: 
at least one interface module (Figs. 5, 10, and 12 displays the interface module formed between personality module 13 and dock 7), wherein each interface module comprises: 
a dock (7) configured to mate with two or more different personality modules (modules 13; note Col. 6, Lines 36 and 39-41 disclose a plurality of modules, each controlling a surgical instrument), the dock including a multimodal connection port (Fig. 5: 127; Col. 7, Lines 26-45 discuss the port 127 as providing power distribution and data communication, interpreted as multi-modal) configured to directly connect to a dock connector (Fig. 9: 171) of any one of the two or more different personality modules (13) so as to receive physiological signals therefrom (Col. 9, Lines 9-11 refers 
a first one of the two or more different personality modules including a first catheter receiver configured to receive a connection end of a catheter so as to receive physiological signals therefrom (Col. 7, Lines 30-32 and Fig. 12 disclose the first of modules 13 comprising a connection for receiving an instrument, capable of receiving a catheter);
a first dock connector (a first of connector 171 of a first personality module 13) configured to connect to the multi-modal connection port (127) of the dock so as to provide the physiological signals thereto in a communication sent from the first one of the personality modules to the dock (Col. 9, Lines 9-11 refers to the male electrical connector 171 of personality module 13 mating with the female connector 127 of the dock 7; Col. 7, Lines 26-45 discuss the connection between the dock and the module for communicating data, interpreted as capable of transferring physiological data; Col. 10, Lines 31-36 discuss connectors 127 on the backplane 101 of the dock 7 as comprising data communication buses that connect to the modules 13; Col. 12, Lines 1-3, 22-28 discuss the communication between the module 13, the dock 7, and the base unit 3); and 
a base unit (computer 3) configured to communicatively connect to the at least one interface module to receive the physiological signals therefrom in a communication sent from the dock to the base unit (Fig. 1; Col. 8, Lines 46-52 refers to the communicative connection between the computer 3 and the interface module formed between the dock and the 
While Bisch discloses a personality module comprising a receiver for receiving a surgical instrument, Bisch does not explicitly disclose the receiver is removably received by the personality module. 
However, Nekich a personality module (Fig. 2) comprising a receiver (202) for a connector of a catheter that are removably coupled ([0072] discusses the catheters movable and/or removable between inputs) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the receiver of Bisch to incorporate the removable connection of Nekich. This configuration provides the benefit of allowing the user to pre-configure the system based on the desired configuration or orientation of the devices in the receivers, as well as accommodate any re-configuration needed ([0072]-[0073]), thereby increasing the versatility of the device.  
Regarding dependent claim 2, in view of the combination of claim 1, Bisch further discloses wherein the dock (7) is housed in a dock housing (see dock housing in Figure 4; Col. 7, Lines 58-66) and the personality module is housed in a personality module housing (see personality module housing in Fig. 9; case 161 and cover 163; Col. 8, Lines 65-67) wherein the dock housing and the personality module housing are correspondingly shaped such that they mate together to form the interface module
Regarding dependent claim 11, in view of the combination of claim 1, Bisch further discloses wherein the dock comprises a dock housing having a platform (Fig. 6: 123) configured to mate with a personality module housing of any one of the two or more different personality modules (Col. 8, Lines 32-37 refer to the platform 123 comprising rails for mating with the modules 13 in order to slide them into place).
Regarding dependent claim 12, in view of the combination of claim 11, Bisch further discloses wherein the dock housing further comprises a track (137) on or adjacent to the platform (Fig. 6), wherein the track is configured to slidably engage a lip on the personality module housing of any one of the two or more different personality modules (Fig. 14 and Col. 8, Lines 32-42 refer to the platform 123 comprising rails for mating with the modules 13 in order to slide them into place; where Col. 9, Lines 34-48 discuss the lip formed between slot 181and wall 183 to engage the flange 141 of rail 137).
Regarding dependent claim 13, in view of the combination of claim 11, Bisch further discloses wherein the platform is configured to mate with housings of at least two of the two or more different personality module (Col. 10, Lines 36-48 disclose the modules 13 are interchangeable within dock 7). 
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bisch et al (US Patent No.: 5,997,528) in view of Nekich et al (US PGPUB: 2008/0255504), further in view of Donaldson (USPGPUB: 2007/0016034). 
Regarding dependent claim 3, in view of the combination of claim 1, Bisch further discloses wherein the first catheter receiver is a dedicated catheter receiver configured to receive the connection end of a first catheter type (Figs. 1 and 12; Col. 6, Lines 39-49 discuss the various instruments connected to the receiver of the module 13, where each receiver is wherein the first catheter type is one of a fixed curve catheter, a mapping catheter, a steerable catheter, an ablation catheter, or a multi-array catheter. 
However, Donaldson discloses a system (Fig. 2) comprising multiple catheter types including a mapping catheter (US catheter 23) and ablation catheter (catheter 23). Examiner notes the remainder of the limitations are in the alternative. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Bisch to incorporate the first catheter type of Donaldson. This configuration provides the benefit of allowing for different procedure types to performed and monitored ([0024]-[0025]), thereby increasing the versatility of the device. 
Regarding dependent claim 4, in view of the combination of claim 3, Bisch further discloses further comprising at least a second personality module (second of plurality of modules 13) configured to mate with the dock (see figures 1 and 12), the second personality module including a second catheter receiver (Col. 7, Lines 30-32 and Fig. 12 disclose the first of modules comprising a connection for receiving an instrument, capable of receiving a catheter) configured to receive a connection end of a second catheter type (Figs. 1 and 12; Col. 6, Lines 39-49 discuss the various different instruments connected to the receiver of the module 13) so as to receive physiological measurement signals therefrom Col. 7, Lines 26-45 discuss the connection between the dock and the module for communicating data, interpreted as capable of transferring physiological data), but Bisch does not explicitly disclose wherein the second catheter type is a different one of the fixed curve catheter, the mapping catheter, the steerable catheter, an ablation catheter, or a multi-array catheter than the first catheter type. 
However, Donaldson discloses a system (Fig. 2) comprising multiple catheter types including a mapping catheter (US catheter 23) and ablation catheter (catheter 23). Examiner notes the remainder of the limitations are in the alternative. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Bisch to incorporate the second catheter type of Donaldson. This configuration provides the benefit of allowing for different procedure types to performed and monitored ([0024]-[0025]), thereby increasing the versatility of the device. 
Regarding dependent claim 5, in view of the combination of claim 4, Bisch further discloses wherein the dock is configured to receive only one personality module at a time, and to interchangeably receive either one of the first and second personality modules (Col. 10, Lines 36-48 disclose the modules 13 are interchangeable and only the modules necessary to control the desired instrument need to be installed, including only one module). 
Regarding dependent claim 6, in view of the combination of claim 4, Bisch further discloses wherein the dock (7) is configured to simultaneously mate with the at least two different personality modules (see figures 1 and 12 which displays the dock 7 simultaneously mating with two personality modules 13; Col. 10, Lines 36-48); a second multi-modal connection port (a second of port 127) configured to connect either one of the first or second different personality modules so as to receive physiological signals therefrom such that the two different personality modules are interchangeably connectable to either of the first or second multi-modal connection ports (Col. 10, Lines 36-48 disclose the modules 13 are interchangeable within dock 7); and transmission means configured to transmit the physiological signals received from both of the two different catheter types to the base unit . 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bisch et al (US Patent No.: 5,997,528) in view of Nekich et al (US PGPUB: 2008/0255504) and Donaldson (US PGPUB: 2007/0016034), further in view of Paamand et al (WO 2015/000500). 
Regarding dependent claim 7-9, in view of the combination of claim 3, while the system of Bisch comprises a computer for processing data, Bisch does not explicitly disclose wherein the first personality module comprises a signal processing unit configured to process signals from the first catheter type and wherein the signal processing unit digitizes the physiological signals to generate processed physiological data, wherein the first personality module provides the processed physiological data to the dock (claim 7); wherein the first personality module comprises a signal processing unit configured to process signals from the first catheter type; wherein the signal processing unit filters the physiological signals from the first catheter type to produced filtered analog signals (claim 8); and wherein the personality module provides the filtered analog signals to the dock; wherein the dock further comprises a signal processing unit configured to digitize the signals from the first catheter type to generate processed physiological data wherein the dock provides the processed physiological data to the base unit (claim 9). 
However, Paamand discloses a system for connecting multiple catheters (abstract, Fig. 1-2) comprising a first personality module with a signal processor (Fig. 2: 110) configured to process a signal from a first catheter type (Fig. 4: 310). The processor filters and digitizes the analogue signal to be delivered to the dock (Fig. 2; p. 4, lines 5-12, p. 19, line 23). Therefore, it . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bisch et al (US Patent No.: 5,997,528) in view of Nekich et al (US PGPUB: 2008/0255504) and Donaldson (US PGPUB: 2007/0016034), further in view of Euliano et al (US PGPUB: 2012/0071744). 
Regarding dependent claim 10, in view of the combination of claim 3, Bisch further discloses further comprising at least a second personality module  (second of plurality of modules 13) configured to mate with the dock (see figures 1 and 12), the second personality module including a physiological monitor receiver configured to receive a connection end of one or more physiological sensors so as to receive physiological measurement signals (Col. 7, Lines 26-45 discuss the connection between the dock and the module for communicating data, interpreted as capable of connecting to a sensor and receiving physiological signals). 
Bisch does not explicitly disclose wherein the sensors include EEG electrodes or an invasive blood pressure sensor. 
However, Euliano discloses a sensor interface system (Fig. 1) connectable to a variety of sensors, including EEG sensors ([0068]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Bisch to incorporate the EEG sensor of Euliano. This configuration is utilized because Euliano discloses that EEG electrode sensors are convention in the art ([0068]). Examiner notes the remainder of the limitations are in the alternative.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bisch et al (US Patent No.: 5,997,528) in view of in view of Ellman et al (US PGPUB: 2004/0024395), further in view of Nekich et al (US PGPUB: 2008/0255504).
Regarding independent claim 14, Bisch discloses a personality module (Figs 2, 12: module 13), configured to mate with a dock (7) so as to form an interface module (Figs. 5, 10, and 12 displays the interface module formed between personality module 13 and dock 7), wherein the personality module (13) comprises: 
a personality module housing (see personality module housing in Fig. 9; case 161 and cover 163; Col. 8, Lines 65-67); 
a catheter receiver on the personality module housing and configured to receive a connection end of a catheter so as to receive physiological signals therefrom (Col. 7, Lines 30-32 and Fig. 12 disclose module 13 comprising a connection for receiving an instrument, capable of receiving a catheter and physiological signals); 
a dock connector (connector 171 of personality module 13) on the personality module housing (see Fig. 10) and configured to directly connect to a multi-modal connection port (Fig. 5: 127; Col. 7, Lines 26-45 discuss the port 127 as providing power distribution and data communication, interpreted as multi-modal) of the dock so as to provide the physiological signals thereto (Col. 9, Lines 9-11 refers to the male electrical connector 171 of personality module 13 mating with the female connector 127 of the dock 7; where Col. 7, Lines 26-45 discuss the connection between the dock and the module for communicating data, interpreted as capable of transferring physiological data); 
wherein the personality module housing is configured to engage a dock housing of the dock (see personality module housing in Fig. 9; case 161 and cover 163; Col. 8, Lines 65-67) so as to removably mate with the dock to for the interface module (Figs. 4-5, 9-10, 12 display the mating between the dock and the personality module; Col. 7, Lines 26-45 discusses this connection). 
While Bisch discloses a catheter receiver, Bisch does not explicitly disclose wherein the catheter receiver is a dedicated catheter receiver configured to only receive the connection end of a first catheter type. 
However, Ellman discloses a catheter dedicated receiver (Fig. 1: 20) configured to only receive a connection end of a first catheter type ([0035]-[0036] and Fig. 1 display receiver 20 as configured to receive monopolar handpiece only, i.e. the female portions of 20 are configured to only receive the corresponding male portions of the handpiece). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter receiver of Bisch to incorporate wherein the catheter receiver is a dedicated catheter receiver configured to only receive the connection end of a first catheter type of Ellman. This configuration provides the benefit of preventing an accidental connection with an incompatible instrument, thereby improving the safeness of the device by avoiding a short circuit.  
Further, while Bisch discloses a personality module comprising a receiver for receiving a surgical instrument, Bisch does not explicitly disclose the catheter receiver is removably received by the personality module. 
However, Nekich a personality module (Fig. 2) comprising a receiver (202) for a connector of a catheter that are removably coupled ([0072] discusses the catheters movable and/or removable between inputs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the receiver of Bisch to incorporate the removable connection of Nekich. This configuration provides the benefit of allowing the user to 
Regarding dependent claim 15, in view of the combination of claim 14, Nekich further discloses wherein the first catheter type is one of a fixed curve catheter, a mapping catheter, a steerable catheter ([0033] refers to the catheter received by the personality module, where the catheter is capable of be steered to the target location), an ablation catheter ([0090]), and a multi-array catheter. Examiner notes the remainder of the limitations are in the alternative. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bisch et al (US Patent No.: 5,997,528) in view of in view of Ellman et al (US PGPUB: 2004/0024395), further in view of Nekich et al (US PGPUB: 2008/0255504), further in view of Paamand et al (WO 2015/000500).
Regarding dependent claims 16-17, in view of the combination of claim 15, while the system of Bisch comprises a computer for processing data, Bisch does not explicitly disclose wherein the first personality module comprises a signal processing unit configured to process signals from the first catheter type and, wherein the signal processing unit filters and digitizes the physiological signals to generate processed physiological data, wherein the first personality module provides the processed physiological data to the dock through the direct connection between the dock connector and the multi-modal connection port (claim 16; and wherein the first personality module comprises a signal processing unit configured to filter the physiological signals from the first catheter type to produced filtered analog signals, wherein the personality module provides the filtered analog signals to the dock (claim 17). 
However, Paamand discloses a system for connecting multiple catheters (abstract, Fig. 1-2) comprising a first personality module with a signal processor (Fig. 2: 110) configured to process a signal from a first catheter type (Fig. 4: 310). The processor filters and digitizes the analogue signal to be delivered to the dock (Fig. 2; p. 4, lines 5-12, p. 19, line 23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first personality module of Bisch to incorporate the signal processor of Paamand. This configuration provides the benefit of transmitting recorded data in order to receive instruction for operation (p. 4, Lines 25-28). 
Allowable Subject Matter
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is identified as US Patent No.: 5,997,528 to Bisch et al. 
Bisch discloses a system (Fig. 1) comprising a dock (7) configured to receive a first and second personality modules (modules 13). The modules comprises a dock connector (171) configured to mate with a dock port (127) located on the backplane of the dock (7). While the personality module (13) comprising a processor (225) and data is transferred between the module (13) and a computer (3) via data connections of port (127), the dock does not explicitly disclose a computing system configured to communicate with the personal module. Further, while Bisch discloses a single dock with a housing, Bisch fails to disclose a first dock housing and a second dock housing configured to form an interface module with a first personality module and a . 
Response to Arguments
Applicant’s arguments filed February 8, 2021 have been fully considered. 
Regarding claim 1, Applicant argues “The base unit of Bisch does not include any additional communications elements that are configured to generator or receive communication. Data is simply carried between the modules and the computer unit by the pair of wires. On the other hand, the system described by amended claim 1 requires an interface module with a dock that can be the target of communications (e.g., in a communication sent from the first one of the personality modules to the dock) as well as the source of a communication (e.g., in a communication sent from the dock to the base unit). Since the base unit of Bisch only serves as a medium through which communication is conducted, the modules of Bisch cannot be interpreted as providing a communication to the dock, and one skilled in the art would understand that the Bisch's base unit is incapable of being the source of a communication to the computer unit.” (p. 11-12, Remarks). This is not persuasive. While Applicant is arguing that the dock 7 does not include additional communication elements for receiving and generating 
Regarding claim 14, Applicant argues that the cited references do not disclose the amended limitation. As outlined above, a new grounds of rejection was introduced with regards to claim 14 in view of Bisch, Nekich, and Ellman. 
Examiner notes that Applicant has not provided additional arguments for any dependent claim and thus the rejections of these claims are tenable for at least the reasons outline above with regards to independent claims 1 and 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794